              Case 1:20-mc-00092-SAB Document 4 Filed 10/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   SUPER 8 WORLDWIDE, INC.,                          Case No. 1:20-mc-00092-SAB

10                 Plaintiff,                          ORDER DIRECTING CLERK OF THE
                                                       COURT TO CORRECT SPELLING OF
11           v.                                        NAMES OF DEFENDANTS ON THE
                                                       DOCKET
12   PRAVINKUMAR GANDHI, et al.,
                                                       (ECF No. 3)
13                 Defendants.

14

15          On October 15, 2020, a foreign judgment against Pravinkumar Gandhi and Madhukanta

16 P. Pahdhi was filed in the Eastern District of California. (ECF No. 1.) On October 19, 2020, the

17 judgment was refiled on the docket with a request to correct the spelling of the names of the

18 defendants. (ECF No. 3.)

19          Accordingly, the Clerk of the Court is HEREBY DIRECTED to correct the docket to

20 reflect the correct spelling of Defendants’ names, Pravinkumar Gandhi and Madhukanta P.

21 Gandhi.

22
     IT IS SO ORDERED.
23

24 Dated:     October 20, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                   1
